ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4), seeking the immediate temporary suspension of NEIL L. GROSS of FLANDERS, who was admitted to the bar of this State in 1994;
And NEIL L. GROSS having been ordered to show cause why he should not be temporarily suspended from practice or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), NEIL L. GROSS is temporarily suspended from the practice of law, effective immediately, pending his compliance with Rule l:20-3(g)(3), and until the further Order of this Court; and it is further
ORDERED that NEIL L. GROSS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NEIL L. GROSS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.